Case 1:20-cv-01221-PAB-NRN Document 91 Filed 03/02/21 USDC Colorado Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Action No. 20-cv-01221-PAB-NRN

   STEPHEN J. WOOD,

          Plaintiff,

   v.

   SHERYL A. KELLEY,
   SAFECO INSURANCE COMPANY OF ILLINOIS, and
   LIBERTY MUTUAL INSURANCE COMPANY,

          Defendants.


                                            ORDER


          This matter comes before the Court on defendant Safeco Insurance Company of

   America’s Motion to Stay or, in the Alternative, Motion to Dismiss [Docket No. 22] and

   defendant Sheryl A. Kelley’s Motion to Dismiss Plaintiff’s Claim for Lack of Personal

   Jurisdiction or, in the Alternative, Motion to Stay [Docket No. 31]. Plaintiff Stephen J.

   Wood (“Wood”) filed a response to each of the defendants’ motions. Docket Nos. 41,

   44. Defendant Sheryl A. Kelley (“Kelley”) filed a reply. Docket No. 45. The Court has

   jurisdiction pursuant to 28 U.S.C. § 1332.

   I. BACKGROUND1

          This case arises out of a single-car crash that occurred on I-70 outside of

   Manhattan, Kansas, on April 30, 2018. Docket No. 77 at 4, ¶ 18. W ood, a passenger


          1
           The Court assumes that the allegations in plaintiff’s amended complaint
   [Docket No. 77] are true in considering the motion to dismiss. Brown v. Montoya, 662
   F.3d 1152, 1162 (10th Cir. 2011).
Case 1:20-cv-01221-PAB-NRN Document 91 Filed 03/02/21 USDC Colorado Page 2 of 14




   in Kelley’s car, alleges that Kelley drove above the posted 75 mile-per-hour speed limit

   and veered off of the highway, hitting two hazards and causing “catastrophic” injuries to

   Wood. Id. at 6, ¶ 31. Wood was treated for his injuries both in Kansas and in

   Colorado. Id. at 8, ¶ 45. Wood claims that, during his recovery, Kelley badgered,

   harassed, verbally assaulted, and threatened him, causing him to lose consciousness.

   Id. at 18–19, ¶¶ 109–14. Kelley also invaded his privacy and accessed and

   disseminated his private medical information without permission. Id. at 19, ¶ 115.

          Two years later, on April 30, 2020, W ood filed this action as well as a similar

   complaint in the United States District Court for the District of Kansas, Case No. 20-cv-

   0222-SAC-KGG (the “Kansas Action”). Docket No. 1; see also Kansas Action, Docket

   No. 1. Kelley moved to stay the Kansas action, Kansas Action, Docket No. 20, and

   Wood joined Kelley’s Kansas stay request. Kansas Action, Docket No. 30. Safeco

   Insurance Company of Illinois2 (“Safeco”) opposes Wood’s stay request in the Kansas

   action. Kansas Action, Docket No. 33. Safeco and Kelley, however, have asked this

   Court to stay the Colorado action – Safeco under Fed. R. Civ. P. 12(b)(6) and Kelley

   under Fed. R. Civ. P. Rule 12(b)(2). Docket Nos. 22 at 9, and 31 at 4.




         2
           Wood initially named Safeco Insurance Company of America as a defendant.
   Docket No. 1. The parties, however, agreed to replace that entity with Safeco
   Insurance Company of Illinois. Docket No. 66 at 1.

                                               2
Case 1:20-cv-01221-PAB-NRN Document 91 Filed 03/02/21 USDC Colorado Page 3 of 14




   II. MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION3

          A. Legal Standard

          The purpose of a motion to dismiss under Rule 12(b)(2) of the Federal Rules of

   Civil Procedure is to determine whether the Court has personal jurisdiction. The plaintiff

   bears the burden of establishing personal jurisdiction over defendant. Rambo v. Am. S.

   Ins. Co., 839 F.2d 1415, 1417 (10th Cir. 1988). T he plaintiff can satisfy its burden by

   making a prima facie showing of personal jurisdiction. Dudnikov v. Chalk & Vermillion

   Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir. 2008). A court accepts the w ell-pleaded

   allegations of the complaint as true to determine whether plaintiff has made a prima

   facie showing that personal jurisdiction exists. AST Sports Science, Inc. v. CLF

   Distribution Ltd., 514 F.3d 1054, 1057 (10th Cir. 2008). If the presence or absence of

   personal jurisdiction can be established by reference to the complaint, the court need

   not look any further. Id. The plaintiff, however, may also make this prima facie showing

   by submitting evidence that, if proven to be true, would support jurisdiction over the

   defendant. Dudnikov, 514 F.3d at 1070. “[A]ny factual disputes in the parties affidavits

   must be resolved in plaintiffs’ favor.” Id.

          In a diversity case, a federal court has personal jurisdiction over a defendant if

   jurisdiction is consistent with the forum state’s long arm statute and if jurisdiction does

   not violate the due process clause of the Fourteenth Amendment. Benton v. Cameco

          3
             Safeco moved for dismissal under Rule 12(b)(6) “in the alternative” to its motion
   to stay. Docket No. 22 at 1. Because the Court will grant Safeco’s motion to stay, the
   Court need not consider the alternative motion to dismiss. The Court will, however,
   consider Kelley’s motion to dismiss for lack of personal jurisdiction, Docket No. 31,
   because resolution of that motion bears on the issue of where this dispute should be
   litigated.

                                                 3
Case 1:20-cv-01221-PAB-NRN Document 91 Filed 03/02/21 USDC Colorado Page 4 of 14




   Corp., 375 F.3d 1070, 1074-75 (10th Cir. 2004). The Colorado long arm statute, Colo.

   Rev. Stat. § 13-1-124, has been construed to extend jurisdiction to the full extent of the

   United States Constitution, so the jurisdictional analysis here reduces to a single inquiry

   of whether jurisdiction offends due process under the Fourteenth Am endment. Pro

   Axess, Inc. v. Orlux Distrib., Inc., 428 F.3d 1270, 1276 (10th Cir. 2005); Classic Auto

   Sales, Inc. v. Shocket, 832 P.2d 233, 235 (Colo. 1992); Archangel Diamond Corp. v.

   Lukoil, 123 P.3d 1187, 1193 (Colo. 2005).

          Personal jurisdiction comports with due process where a defendant has

   minimum contacts with the forum state and where those contacts are such that

   jurisdiction does not offend “traditional notions of fair play and substantial justice.” Int’l

   Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). Minimum contacts may be

   established under the doctrines of general jurisdiction or specific jurisdiction. Where

   general jurisdiction is asserted over a non-resident defendant who has not consented to

   suit in the forum, minimum contacts exist if the plaintiff demonstrates that the defendant

   maintains “continuous and systematic general business contacts” in the state. OMI

   Holdings, Inc. v. Royal Ins. Co. of Canada, 149 F.3d 1086, 1091 (10th Cir. 1998).

   Specific jurisdiction is present where the defendant has purposefully directed its

   activities at the residents of the forum and the litigation results from injuries that arise

   out of or relate to those activities. Soma Medical Int’l v. Standard Chartered Bank, 196

   F.3d 1292, 1298 (10th Cir. 1999).




                                                  4
Case 1:20-cv-01221-PAB-NRN Document 91 Filed 03/02/21 USDC Colorado Page 5 of 14




          B. Analysis

                 1. General Jurisdiction

          “Because general jurisdiction is not related to the events giving rise to the suit,

   courts impose a more stringent minimum contacts test.” Benton, 375 F.3d at 1080.

   General jurisdiction requires that a defendant have contacts with the forum “so

   ‘continuous and systematic’ as to render [it] essentially at home in the forum State.”

   Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011); see also

   Trujillo v. Williams, 465 F.3d 1210, 1218 n.7 (10th Cir. 2006). Courts consider the

   frequency of a defendant’s travel to the forum state, amount of work a defendant

   performs in the forum state, and whether a defendant owns property in the forum state.

   Helicopteros Nacionales de Columbia, S.A. v. Hall, 466 U.S. 408, 414 (1984).

          Kelley submits a declaration in support of her motion. Docket No. 31-2. Kelley

   states that her contacts with Colorado are “not routine or systematic.” Id. at 2, ¶ 4.

   Rather, “over the last 10 years,” she has made “approximately 5 trips to Colorado each

   year.” Id. Since the accident at issue in this case, Kelley states that she “ha[s] only

   been to Denver, CO two or maybe three times.” Id. Kelley further states that she

   resides in and intends to remain in Missouri, that she does not own property in

   Colorado, has never worked in Colorado, and has no business interests in Colorado.

   Id., ¶¶ 5–6, 8. Kelley’s visits to Colorado are “strictly personal or for pleasure,” and she

   “consider[s] [her]self to be a tourist when visiting Colorado.” Id., ¶ 9.

          Wood does not assert that Kelley works or owns property in Colorado. Rather

   Wood characterizes Kelley’s contacts with Colorado as “consistent” and claims that, in



                                                 5
Case 1:20-cv-01221-PAB-NRN Document 91 Filed 03/02/21 USDC Colorado Page 6 of 14




   2015, Kelley’s “interest in and contact with Denver increased upon meeting Plaintiff,

   who resides there.” Docket No. 44 at 9. W ood submitted a declaration in support of his

   response. Docket No. 44-1. Wood states that Kelley “treated Denver as her temporary

   residence,” Docket No. 44 at 9, and that she cam e to Colorado once every two months

   between 2015 and 2018. Docket No. 44-1 at 1, ¶ 2. W hen in Colorado on these

   “extended stays,” Kelley “often temporarily resided in a basement apartment located at

   her daughter’s residence” and left personal belongings in Denver when she returned to

   Missouri. Docket No. 44 at 3, 9.

          The Court finds that Kelley was not “essentially at home” in Colorado. Rather,

   her actions are too attenuated to rise to the level of continuous and systematic contacts

   necessary to confer general jurisdiction. Benton, 375 F.3d at 1080. Accordingly, Wood

   has not alleged sufficient facts to establish that the Court’s exercise of general

   jurisdiction over defendant is appropriate.

                         b. Specific Jurisdiction

          Specific jurisdiction is present only if the lawsuit “aris[es] out of or relat[es] to the

   defendant’s contacts with the forum.” Bristol-Myers Squibb Co. v. Superior Court of

   Calif., San Francisco Cnty., 137 S. Ct. 1773, 1780 (2017). The specific jurisdiction

   analysis is two-fold. First, the Court must determine whether defendant has such

   minimum contacts with Colorado that defendant “should reasonably anticipate being

   haled into court” here. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297

   (1980). Within this inquiry, the Court must determine whether defendant purposefully

   directed its activities at residents of the forum, Burger King Corp. v. Rudzewicz, 471



                                                  6
Case 1:20-cv-01221-PAB-NRN Document 91 Filed 03/02/21 USDC Colorado Page 7 of 14




   U.S. 462, 472 (1985), and whether plaintiff’s claims arise out of or results from “actions

   by . . . defendant . . . that create a substantial connection w ith the forum State.” Asahi

   Metal Indus. Co. v. Superior Court of Cal., 480 U.S. 102, 109 (1987) (internal

   quotations omitted). Second, if defendant’s actions create sufficient minimum contacts,

   the Court must consider whether the exercise of personal jurisdiction offends

   “traditional notions of fair play and substantial justice.” Id. at 113. This latter inquiry

   requires a determination of whether the Court’s exercise of personal jurisdiction over

   defendant is “reasonable” in light of the circumstances of the case. Id.

          The mere quantum of contacts between the forum and defendant is not

   determinative. Far W. Capital Inc. v. Towne, 46 F.3d 1071, 1077 (10th Cir. 1995).

   Instead, the analysis should focus on the quality of the contacts, their significance to the

   venture, and the overall purpose of the parties’ efforts. Id. Generally, an individual’s

   contract with an out-of-state party cannot, standing alone, establish sufficient minimum

   contacts with the forum state. Burger King, 471 U.S. at 478. But “parties who reach

   out beyond one state and create continuing relationships and obligations with citizens of

   another state are subject to regulation and sanctions in the other State f or the

   consequences of their activities.” Id. at 473. To determine whether a non-resident

   defendant has purposefully established minimum contacts with the forum state by

   contracting with another party, courts examine “prior negotiations and contemplated

   future consequences, along with the terms of the contract and the parties actual course

   of dealing.” Id. at 479.

          Colorado’s long-arm statute provides for personal jurisdiction over defendants



                                                  7
Case 1:20-cv-01221-PAB-NRN Document 91 Filed 03/02/21 USDC Colorado Page 8 of 14




   who commit “tortious acts within this state.” Colo. Rev. Stat. § 13-1-12(1)(b); see also

   Nat’l Bus. Brokers, Ltd. v. Jim Williamson Productions, Inc., 115 F. Supp. 2d 1250,

   1255 (D. Colo. 2000). In interpreting the statute, the Colorado Supreme Court has held

   that “it is not necessary that both the tortious conduct constituting the cause and the

   injury constituting the effect take place in Colorado. Instead, . . . the statute [m ay be]

   satisfied when only the resulting injury occurs in the state.” Classic Auto Sales, 832

   P.2d at 235–36. Accordingly, “[a]llegations that a defendant’s acts in another state

   ultimately caused injury in Colorado, and thus constituted a tort here, suf fice as a prima

   facie showing of threshold jurisdiction.” Jenner & Block v. Dist. Court, 590 P.2d 964,

   966–67 (Colo. 1979). In considering a motion to dismiss, “[i]f the parties present

   conflicting affidavits, all factual disputes are resolved in the plaintiff’s favor, and the

   plaintiff’s prima facie showing is sufficient notwithstanding the contrary presentation by

   the moving party.” Behagen v. Amateur Basketball Ass’n, 744 F.2d 731, 733 (10th Cir.

   1984).

            Wood argues that Kelley has the requisite minimum contacts with Colorado

   because she purposely directed her activities toward and committed torts against Wood

   in Colorado. See, e.g., Docket No. 44 at 1–2. W ood claims that Kelley traveled to

   Denver to maintain close proximity to Wood and that Denver became Kelley’s “focal

   point” for her harm to Wood. Id. at 8. For instance, he argues that Kelley kept Wood

   up “through the night” with her “badgering in Denver,” threatened him in an effort to get

   him to “drop his legal counsel,” and “direct[ed] her daughter [in Denver] to issue a

   threat” to him. Id. Wood claims that this caused him “severe emotional distress” and



                                                  8
Case 1:20-cv-01221-PAB-NRN Document 91 Filed 03/02/21 USDC Colorado Page 9 of 14




   that, after he tried to cut off contact with her, Kelley “reinitiated harmful contact

   deliberately directed at [Wood] in Colorado” that caused him harm. Id. Wood alleges

   that “Kelley’s actions and the effects thereof occurred both in Kansas and Colorado.”

   Docket No. 77 at 18–19, ¶ 110. W ood also claims that Kelley and her daughter

   disseminated Wood’s private medical information without permission in both Kansas

   and Colorado. Id. at 23, ¶ 140, at 36, ¶ 225. The Court finds that Wood has met his

   burden of making a prima facie showing of personal jurisdiction with respect to

   defendant Kelley and will therefore deny Kelley’s motion to dismiss.

   III. STAY REQUESTS

          Safeco argues that this Court should stay these proceedings pending a final

   adjudication of the Kansas action because the two disputes involve the same accident,

   parties, and subject matter. Docket No. 22 at 1–2. Safeco contends that, because the

   purported conduct and events occurred outside of Colorado and because Kelley is a

   Missouri citizen, whose car was registered in Missouri and insured under a Missouri

   policy, the dispute should not be resolved in Colorado. Id. at 2.

          More specifically, Safeco argues that this Court has discretion to stay the

   Colorado action pending the outcome of the Kansas litigation and that the Court should

   exercise its discretion by applying the first-to-file rule, which considers the chronology of

   the events, the similarity of the parties and issues, and other equitable factors. Id. at 3

   (citing Wakaya Perfection, LLC v. Youngevity Int’l, Inc., 910 F.3d 1118, 1122 (10th Cir.

   2018)). Safeco maintains that the first court to obtain jurisdiction over the case “should

   have priority and the second court should decline consideration of the action until the



                                                  9
Case 1:20-cv-01221-PAB-NRN Document 91 Filed 03/02/21 USDC Colorado Page 10 of 14




   proceedings before the first court are terminated.’” Id. (citing Keymark Enterprises, LLC

   v. Eagle Metal Prods., No. 08-cv-0662-REB-MEH, 2008 WL 4787590, at *3 (D. Colo.

   Oct. 30, 2008) (quoting Cessna Aircraft Co. v. Brown, 348 F.2d 689, 692 (10th Cir.

   1965))). Safeco states that this Court has not obtained jurisdiction because the

   “accident and injuries which form the basis of this lawsuit occurred entirely in Kansas.”

   Id. at 4. Therefore, under the first-to-file rule, the District of Kansas is a more

   appropriate forum than the District of Colorado. In the alternative, Safeco argues that, if

   this Court determines that it obtained jurisdiction before the Kansas court, equitable

   factors warrant staying this action. Id. at 6. Kelley joins Safeco’s request that the Court

   stay the Colorado proceedings pending final judgment in the Kansas action. Docket

   No. 31 at 12.

          Safeco is correct that courts of “coordinate jurisdiction and equal rank” must “be

   careful to avoid interfering with each other’s affairs in order to ‘avoid the waste of

   duplication, to avoid rulings which may trench upon the authority of sister courts, and to

   avoid piecemeal resolution of issues that call for a uniform result.” Buzas Baseball, Inc.

   v. Bd. of Regents of Univ. Sys. of Ga., 1999 WL 682883, at *2 (10th Cir. Sept. 2, 1999)

   (unpublished) (quoting Sutter Corp. v. P & P Indus., Inc. 125 F.3d 914, 917 (5th Cir.

   1997)).

          The first-to-file rule applies “when two district courts have jurisdiction over the

   same controversy, affording deference to the first filed lawsuit.” Lipari v. U.S. Bancorp

   NA, 345 F. App’x 315, 317 (10th Cir. 2009) (unpublished); see also Hospah Coal Co. v.

   Chaco Energy Co., 673 F.2d 1161, 1163 (10th Cir. 1982) (recognizing general rule that



                                                10
Case 1:20-cv-01221-PAB-NRN Document 91 Filed 03/02/21 USDC Colorado Page 11 of 14




   “when two courts have concurrent jurisdiction, the first court in which jurisdiction

   attaches has priority to consider the case”). The rule is a discretionary doctrine, resting

   on “principles of comity and sound judicial administration” and is concerned with

   avoiding duplicative litigation, rulings which impinge on the authority of sister courts,

   and piecemeal litigation. Cadle Co v. Whataburger of Alice, Inc., 174 F.3d 599, 603

   (5th Cir. 1999). As a result, “when related cases are pending before two federal courts,

   the court in which the case was last filed may refuse to hear it if the issues raised by the

   cases substantially overlap.” Id.; accord Cherokee Nation v. Nash, 724 F. Supp. 2d

   1159, 1165 (N.D. Okla. 2010). Courts generally hold that the first-to-file rule requires

   analysis of three factors: “(1) the chronology of events; (2) the similarity of the parties

   involved; and (3) the similarity of the issues or claims at stake.” Wakaya, 910 F.3d at

   1124 (citing Baatz v. Columbia Gas Transmission, LLC, 814 F.3d 785, 789 (6th Cir.

   2016)).

          Here, the two actions were both filed on April 30, 2020. See Docket No. 1;

   Kansas Action, Docket No. 1; see also Kansas Action, Docket No. 39 at 4–5 (noting

   that the matters were filed “simultaneously”). Assuming the first-to-file rule even applies

   when two cases are filed on the same day, the first Wakaya factor, chronology of the

   events, is neutral. Consideration of the second two factors yields the same conclusion.

   The parties, issues, and allegations are nearly identical, and there are only minor

   differences in the claims that Wood has brought before the two courts. This matter

   includes claims for fraudulent conveyance against Kelley and a Colorado Consumer

   Protection Act claim against Safeco, which the Kansas Action lacks, while the Kansas



                                                11
Case 1:20-cv-01221-PAB-NRN Document 91 Filed 03/02/21 USDC Colorado Page 12 of 14




   Action has a spoliation claim against Safeco that Wood did not bring before this Court.

   Compare Kansas Action, Docket No. 1 with Docket Nos. 1, 77. Thus, application of the

   first-to-file rule does not favor one jurisdiction over another.

          The Court next considers other factors that courts in this district weigh in

   determining whether to grant a stay: (1) the plaintiff’s interest in proceeding

   expeditiously with the civil action and the potential prejudice to plaintif f of a delay; (2)

   the burden on the defendant; (3) the convenience to the court; (4) the interests of

   persons not parties to the civil litigation; and (5) the public interest. Fireman’s Fund Ins.

   Co. v. Steele Street Ltd. II, No. 17-cv-01005-PAB-SKC, 2019 WL 588190, at * 4 (D.

   Colo. Feb. 13, 2019) (citing Springmeadows Condo. Ass’n v. Am. Family Mut. Ins. Co.,

   No. 14-cv-02199-CMA-KMT, 2014 WL 7005106, at *1 (D. Colo. Dec. 9, 2014)); see

   also String Cheese Incident, LLC v. Stylus Shows, Inc., No. 05-cv-01934-LTB-KLM,

   2006 WL 894955, at *2 (D. Colo. Mar. 30, 2006).

          On the first factor, Wood argues that his interest is best served by resolution of

   this action in Colorado, since “this action is moving more quickly.” Docket No. 41 at 3.

   While discovery is proceeding in this matter, statistics demonstrate that the case is

   likely to take longer to try in the District of Colorado than in the District of Kansas. In

   2020, civil actions filed in the District of Kansas proceeded to trial in an average of 28.3

   months, whereas they proceeded to trial in an average of 33.9 months in the District of

   Colorado. See Judicial Conference of the United States, Judicial Caseload Profile.

   Moreover, since the last judgeship was created in the District of Colorado, the

   population of the state has increased by 50 percent. This has resulted in a higher



                                                 12
Case 1:20-cv-01221-PAB-NRN Document 91 Filed 03/02/21 USDC Colorado Page 13 of 14




   weighted caseload per judgeship in this District. For example, in 2020, the weighted

   civil case filings per judgeship show that the District of Colorado is the tenth busiest

   district in the country out of 94 judicial districts, while the District of Kansas ranks 72 out

   of 94. Id. Due to the high weighted case average per judgeship, the Judicial

   Conference recommends that the District of Colorado receive two new judgeships. This

   is not to suggest that the District of Kansas does not have a busy docket as well. But

   the metrics show that proceeding in this case is unlikely to meet Wood’s interest in a

   more expeditious resolution of his claims.

          The second and third factors, burden to the defendants and convenience to the

   Court, are inconclusive. On the second factor, while defendants do not discuss how

   they might be burdened by proceeding in either district, both Safeco and Kelley argue

   that, because the events regarding the accident occurred entirely outside of Colorado

   and resolution requires interpretation of a Missouri insurance policy under Missouri

   and/or Kansas law, resolution is not appropriate in Colorado. Docket No. 22 at 8–9;

   Docket No. 31 at 12. On the third factor, the Court does not find it to be

   inconvenienced.

          The remaining two factors, the interests of non-parties and the public’s interest,

   weigh in favor of staying this action. While the cases involve witnesses in both

   Colorado and Kansas whose interests may be better served by proceeding in one court

   instead of the other, their collective interest, like the public’s, is best served by an

   expeditious resolution of this dispute and the conservation of judicial resources. These

   factors considered together lead the Court to conclude that a stay of this matter is

   proper pending resolution of the Kansas case.

                                                 13
Case 1:20-cv-01221-PAB-NRN Document 91 Filed 03/02/21 USDC Colorado Page 14 of 14




   IV. CONCLUSION

          For these reasons, it is

          ORDERED that Defendant Safeco’s Motion to Stay, or in the Alternative, Motion

   to Dismiss [Docket No. 22] is GRANTED in that the Court grants the motion to stay. It

   is further

          ORDERED that Defendant Kelley’s Motion to Dismiss Plaintiff’s Complaint for

   Lack of Personal Jurisdiction or, in the Alternative, Motion to Stay [Docket No. 31] is

   GRANTED in part and DENIED in part.


          DATED March 2, 2021.

                                             BY THE COURT:



                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




                                               14
